Citation Nr: 0820882	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 through 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

While the evidence reveals that the veteran occasionally has 
suicidal ideation, there is no evidence showing that his PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to: obsessional 
rituals; illogical, obscure or irrelevant speech; near-
continuous panic or depression; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial rating for his 
service connected PTSD.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history.

The veteran was initially granted service connection for PTSD 
in the January 2004 rating decision, which awarded a 30 
percent rating.  He appealed that rating in January 2004.  
Following the January 2007 Board remand and March 2007 VA 
examination, he was awarded a 50 percent rating.  See 
February 2008 rating decision.  Thus, the question under 
appeal is whether he is entitled to a rating in excess of 50 
percent.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental 
Disorders.  The General Rating Formula for Mental Disorders 
provides the following ratings in excess of 50 percent for 
PTSD:  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The evidence in this case includes limited VA treatment 
records, two VA examination reports, and a Board hearing 
transcript.  

The veteran began treatment in a VA PTSD outpatient program 
after being referred by a Vet Center for PTSD symptoms.  See 
July 2003 outpatient note.  At that time, he reported no 
psychotic symptoms or severe depressive symptoms, but did 
note trouble sleeping.  Id.  In October 2003, the veteran 
reported symptoms of "rage" and a fear of losing control.  
There is no additional evidence of treatment following this 
report.  A November 2003 note in the VA treatment records 
shows that he was discharged from the psychology clinic after 
missing two appointments.

In December 2003, the veteran was afforded a VA PTSD 
examination to assess the nature and severity of his 
disability.  At that time, he reported his short tempered and 
anxious nature, which was kept reasonably under control by 
medication.  He reported having nightmares regarding his 
Vietnam experiences "a couple times a week."  He is easily 
startled and does not like crowds.  The veteran reported a 
good relationship with his wife during a 36-year marriage.  
The examiner noted that the veteran was casually groomed, 
with some anxiety, normal speech, and an anxious mood.  The 
veteran's thought processes were logical and there was no 
loosening of associations or confusion.  There was no report 
of gross impairment in memory, hallucinations, or delusions.  
At that time, he also denied suicidal or homicidal ideation.  
The examiner confirmed the PTSD diagnosis and assigned a 
Global Assessment of Functioning score of 49, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

At the veteran's September 2005 Board hearing, he reported 
having increased nightmares and rage following the September 
11 terrorist attacks in 2001.  
See transcript at page 6.  He also reported having anxiety 
attacks when involved in groups or when in closed in spaces 
and that he prefers being alone.  Id.  He also stated that he 
has nightmares two to four times per week, occasional 
suicidal ideation, and memory problems.  Id. at pages 7, 8, 
and 11.  Following this hearing, the Board ordered a VA 
examination to assess the current severity of the veteran's 
PTSD from the perspective of a competent medical 
professional.

At the March 2007 examination, the veteran reported no 
current treatment for PTSD.  He again reported periods of 
rage that he described as "bursts of temper," during which 
he has chased down drivers of other cars that "cut him 
off."  He again reported nightmares two to three times per 
week, as well as a startle reflex in response to sudden 
noises, and that he prefers not to be in large crowds.  His 
relationship with his wife was again reported as good, 
"except when he is moody and irritable."  At the time of 
the examination, the veteran continued to work for the 
employer for which he had worked for 41 years.  The examiner 
noted a depressed mood, but that his thought processes were 
logical, his memory was intact and there was no indication of 
hallucinations or delusions.  The veteran reported suicidal 
and homicidal ideation, without intent.  The examiner 
characterized the veteran's symptoms as moderate and assigned 
a GAF score of 47, which while lower than the 2003 score, 
falls in the same range in the DSM-IV.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the VA 
examiner assigned a GAF score indicative of a severe level of 
disability, he specifically made note that there was no gross 
impairment of social functioning, impairment in thought 
processes or communication, or preclusion of activities of 
daily living.  
See March 2007 VA examination report.  That said, the 
clinical evidence does not show the symptoms described in the 
serious GAF level assigned.  While there are notes and 
testimony showing occasional suicidal ideation, there is no 
indication of severe obsessional rituals, frequent 
shoplifting, an absence of friends, or the inability to keep 
a job.

A review of the entire body of evidence fails to show that 
the veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The only of those characteristics described 
in the record are the occasional suicidal ideation, but there 
is no indication in the record that such leads to a level of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood.  For instance, the veteran has been married 
to the same woman for 38 years and says that he feels close 
to her.  He maintains friendships with several men and he 
enjoys hunting and fishing.  He plans to retire from a job he 
has held for 41 years in 2008.  This evidence, which is 
essentially consistent throughout the time of this appeal, 
does not suggest that the severity of the veteran's PTSD more 
closely approximates the criteria for a 70 percent rating 
under DC 9411 at any time during this appeal.  A rating in 
excess of 50 percent is not warranted under the rating 
criteria.  The veteran's claim must be denied.

Duties to Notify and Assist 
VA has a duty to notify and assist the veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the veteran's 
challenge of the initial rating for PTSD. In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required, because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. Also, because Fenderson v. West, 12 
Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of Vazquez-Flores v. Peake, 
No. 05-0355 
(U.S. Vet. App. January 30, 2008) are not applicable to the 
claim. Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with regard to entitlement to an increased 
initial rating for PTSD has been satisfied.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder. He was 
afforded two VA examinations during the course of his claim 
and both reports are of record. The veteran also requested a 
Board hearing and the September 2005 transcript is of record. 

The veteran did notify VA of treatment at a Vet Center in his 
community, but when asked for the address so that VA could 
obtain the records, he did not respond.  See January 2007 VA 
letter to the veteran.  As such, there are no Vet Center 
records in the claims folder for review.

The veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
veteran and further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


